Title: To George Washington from Gideon Brownson, 24 November 1781
From: Brownson, Gideon
To: Washington, George


                  
                     Sir,
                     Sunderland, Novemr 24th 1781
                  
                  Permit to inform your Excellency, that after my long Confinement in the Enemy’s power in Canada, I arriv’d from thence the 16th ult., having been favoured by an Exchange from the Government of Vermont—Immediately on my Arrival, I waited upon Colonel Warner, who inform’d me that I was considered exempt from Service, upon the Reduction of his Regimt, which took place 1st of January last.
                  Permit me further to represent to your Excellency, that while I can only regret, that the Loss of my Liberty so long a Term, has prevented the peculiar satisfaction it has always given me to serve my Country in her Glorious Cause, that I was not permitted to leave the Enemy, without giving my own Security for the immediate Discharge of my Bills of Expense During my Confinement, which necessitates me to enquire how I shall receive the accustomed Dues of a Prisoner, from the United States.
                  And must request the favour of your Excellency to direct Colo. Brownson who has the Honor of bearing other Dispatches to your Excellency, in what Manner I shall obtain such Redress.
                  Permit me to congratulate your Excellency on the late Glorious Victory of the Allied Fleets & Armys under your Excellency’s wise Direction—And while I with pleasure view the particular Chagrine of my late Haughty Masters, I can only add to that pleasure that I have the Honor to be Your Excellency’s Most Obedt and Most Humle Servt
                  
                     Gideon Brownson, Maj.
                     
                  
                  
                     P:S.  Common Humanity, as well as particular Obligations, forbid my omitting to recommend to your Excellency’s Remembrance, the unfortunate Officers and Soldiers of Colo. Warner’s Regimt, who yet remain in the Enemy’s Hands in Canada—requesting that their return from their long Captivity, may be as speedy as the Rules of Exchange can admit.
                  
                  
                     G.B.
                     
                  
               